



EXHIBIT 10.3
[NAME] - Equity Award Notification
[DATE] Performance-Based Restricted Stock Unit (PRSU) Award
Target Grant Value: $[_____]
Number of Shares: Based on [DATE]
Award Type
Number of Shares
PRSUs
[_____]

Note: The terms of the [DATE] Annual Equity Award are in accordance with the
terms and conditions of the Ralph Lauren Corporation 2019 Long-Term Incentive
Plan as well as with the terms and conditions of executive’s employment
agreement date [DATE]. These awards are contingent upon signing the PRSU Equity
Agreement which will be presented for execution on [DATE].
Information concerning goals is strictly confidential
PRSUs:
•
Vest over a three‐year period in one‐third annual installments (tranches)
beginning FY21 if the FY20 performance goal (ROIC of [__]%) is achieved and
certified by the Compensation and Organizational Development Committee, and
employment is continuous.









1

